            Case 3:19-cv-01531-JSC Document 1 Filed 03/25/19 Page 1 of 5



                             IN THE DISTRia COURT, NORTHENJUDICIAL DISTRICT,
                                 IN AND FOR SANFRANCISCO COUNTY, CALIFORNIA

                                                                                                mar 152019 ^
GLORIA J HUNTER,                                                    Casa No.
Piaintiff,                                                          Order No.


vs.


WELLS FARGO BANK,
Defendant.
                                                      CV 19 1531 JSC

                              PUINTIFF MOTION FOR SUMMARY JUDGMENT

       Plaintiff, GLORIA J HUNTER pursuant to California Rule of Civil Procedure 437c moves

the Court for an order granting summary judgment against Defendant, Wells Fargo Bank, As shown

herein, there is no genuine Issue of material fact, and Plaintiff is entitled to judgment as a matter of

law.



                                      PRELIMINARY STATEMENTS

       1. The grounds on which this motion is based are stated with particularity In Plaintiff's Letters and

Notices and Certificate of Nonresponse, which is incorporated herein. As shown in the evidence, the

Mortgage Contract, Note and Deed dated August 15, 2015 is null and void for failure to state a claim

upon which relief maybe granted. Fraud, Unconscionable Contract, and ail parties are in agreement

do to tacit acquiescence by the Defendant and or their Authorized Representative.

         2.The substantial matters of law to be argued are principally set forth in the evidence, and

additional such matters are set forth herein The summary judgment evidence on which Plaintiff relies

consists of (A) Debt Validation Letter, (B) Notice of Default and opportunity to cure, (C) Affidavit of

Certificate of Non-Response, (D) Cover Letter, (E) Notice of Fraud,(F) the United States Constitution of

1798, (G) Undisclosed Investment Contract, the Howie Test, (H) Letter of Rogatory, (i) Breach of
          Case 3:19-cv-01531-JSC Document 1 Filed 03/25/19 Page 2 of 5



Contract, (J) Affidavit of Gloria-J: Hunter, (K) Questions, (L) Attention Accounting, (iVI) Power of

attorney,(N) Notice No Copies, (0) Explanation of Securitization,(P) Bani<s Can not Loan there Credit^

(Q) Respa / Tila Letters, (R) The Fraud of WELLS FAR60 BANK.,(SJ Pay your Taxes 1099A,

8281,1096,1040-v (T) Authorization for Automatic Transfer unsigned(U)Authori2ation for Restriction,

Payoff and Closure Bank Fraud(V) Real Release of Lien Payoff and Closure(w) False Notary Fraud(x)

Deed of Reconveyance 7/12/2012 Full Reconveyance 7/24/2015 (y)fees and unsigned Docs, by the

Plaintiff see attached exhibits.


                ADDiTJONAL SUBSTANTIAL MATTERS Of LAW TO BE ARGUED


    3. The movant for summary judgment has the burden of showing that there is no genuine issue of

material fact and that it is entitled to judgment as a matter of law. Bahl v. Bankof America (CAL.2001).

Judge V. County of Sacramento(Cal.l993) . The issue In a summary judgment proceeding is whether

there is a genuine issue of material fact. Mchugh v. Howard(CAL.1958), Atchison v. Mcgee (CAL.][09 in

       1956. 4.The question is not whether the summary judgment proof raises fact issues with

reference to the essential elements of plaintiffs claim or cause of action, but whether the summary

judgment proof establishes, as a matter of law, that there Is no genuine issue of fact as to one or more

of the essential elements of the plaintiffs cause of action. .

    5. Once the movant establishes that no genuine issue of material fact exists regarding an essential

element of the plaintiffs claim, the non-movant must present competent summary judgment evidence

raising a fact issue on that element. Garcia v. Holt (CAL.2015). Under Rule 437c of the California Rules

of Civil Procedure, a summary judgment is proper only when a movant establishes that there is no

genuine Issue of material fact and that she is entitled to judgment as a matter of law. Nallely Pacheco

v.Cara Creations Inc (CAL.2015) .

         B.The movant has the Burden of showing that there is no genuine issue of material fact and

that she is entitled to judgment as a matter of law. Lucchessi v. Giannini and Unlac (CAL. 1984).

Summary judgment is proper for a Plaintiff If her summary judgment proof establishes as a matter of
           Case 3:19-cv-01531-JSC Document 1 Filed 03/25/19 Page 3 of 5



law that there exists no genuine Issue of material fact concerning one or more essential elements of

the plaintiffs cause of action. California Cravens v. State Board of Equalization (CAL.1997). Summary

judgment is also proper for a Plaintiff if she conclusively establishes all elements of her affirmative

defenses as a matter of law.Beech Aircraft Corp v.Superior Ct.(CAL1976) In order to defeat the

granting of a motion for summary judgment, the non-movant must respond by producing evidence

that raises a fact issue on each element on an affirmative defense Williams v. Williams(CAL.1967)



                  APPLICATION OF LAW TO SUMIVIARY JUDGMENT EVIDENCE


      7. As shown by the Debt Validation Letter, Defendant was asked to provide proof of a valid

contract requesting that the Defendant, Agent and or Agency send the Plaintiff valid proof of claim

that the Plaintiff is legally obligated to pay the Defendant. (See exhibit A)

        S.As shown by Affidavit of Notice of Default Defendant refused to send a response on behalf

of Wells Fargo Bank of an alleged debt. (See exhibit B)

    9. As shown by Affidavit of Certificate of Non-Response, Defendant's agreed by tacit acquiescence that

said case is settled and closed and Plaintiff have no obligation to pay an alleged Mortgage debt obtained by

the Defendant Wells Fargo Bank and further pursuit of said debt Is further agreement that WELLS FARGO

BANK owe The Plaintiff 4 Million Dollars ($4,00,000.00) and will take the necessary steps to collect her

claim. (See exhibit x)




                                          CONCLUSION
         Case 3:19-cv-01531-JSC Document 1 Filed 03/25/19 Page 4 of 5




      WHEREFORE, Plaintiff demands a judgment declaring that the Mortgage Note and Deed

of Trust obtained, on August 15, 2015, Is null and void, permanently stopping the Mortgage

and awarding Plaintiff further reJiefas the Court deems just and proper.

                                                                     Respectfully,


                                                                 ^loria-J: Hunter^
                                                                     Attorney in Fact
                                                               C/o 116 Kirkwood Ave.
                                                          San Francisco Ca. republic [94124]


                                                                                        • xo \ ^
                                                                           Date
        Case 3:19-cv-01531-JSC Document 1 Filed 03/25/19 Page 5 of 5




                                  CERTIFICATE OF MAILING

I hereby certify that thIslOl -page MOTION FOR SUMMARY JUDGMENT is being mailed to WELLS
FARGO BANK, at the address shown below.

WELL FARGO BANK
2701 WELLS FARGO WAY
MINNEAPOLIS MN. 55467




                  By: ***                                               *** Authorized Representative.
                             Id^-J Hunte^Attorney in Fact
                            Gld{ia-J:
                                 C/o 116 Kirkwood Ave.
                            SanFrancisco California, republic [94124]


                      f(\hKjzJX
                                    Date
